Francis Dodson plaint. agt William Phips Defendt in an action of debt for non payment of twenty three pounds Six Shillings and eight pence the one halfe in mony and the other halfe in goods (being the one third part of Seventy pounds) due per covenant under hand and Seale bearing date March. 23d 1676. and paiable unto the sd Dodson when the sd Phips his Cellar was Stoned, which was done before last winter, with other due damages according to attachmt datd April: 10th 1677. . . . The Jury . . . found for the plaintife twenty three pounds six Shillings and eight pence halfe in mony and halfe in goods according to covenant & costs of Court. The Defendt appeald from this judgement unto the next Court of Assistants and himselfe principall in £.26. and Capt Ben: Gillam and Tho: Norman Sureties in £.13. apeice bound themselves respectiuely . . . on condition the sd Wm Phips should prosecute his appeale . . .
[ Phips Reasons of Appeal are in S. F. 162170.]